         Case 1:20-cv-03582-MKV Document 30 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             USDC SDNY
RICHARD KULICK,                                                              DOCUMENT
                                                                             ELECTRONICALLY FILED
                            Plaintiff,                                       DOC #:
                                                                             DATE FILED: 8/24/2020
                       -against-
                                                                  1:20-cv-03582 (MKV)
GAMMA REAL ESTATE LLC, GRE JV SLP LLC,
GAMMA FUNDING SPECIAL LIMITED                                             ORDER
PARTNER LLC, JV MANAGEMENT LLC, N.
RICHARD KALIKOW, JONATHAN KALIKOW,
JOHN ILLUZZI, and VAN NGUYEN,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Within fourteen days of this order, the Parties are directed to meet and confer pursuant to

Federal Rule of Civil Procedure 26 and exchange initial disclosures. During that meeting, the

Parties should also discuss the possibility of settlement.

       On or before September 14, 2020, counsel should submit a Proposed Case Management

Plan and Scheduling Order and joint letter as discussed below. The documents should be filed

on ECF and sent to this Court via email (in both PDF and Microsoft Word formats). The status

letter may not exceed 6 pages and must include the following:

       1. A brief statement of the nature of the case, the principal claims and defenses, and the

           major legal and factual issues that are most important to resolving the case;

       2. A brief statement by the plaintiff, or by the defendant in removed cases, as to the

           basis of subject matter jurisdiction and venue, and a brief statement by each other

           party as to the presence or absence of subject matter jurisdiction and venue.

           Statements shall include citations to relevant statutes. In cases invoking the Court’s

           diversity jurisdiction, the parties should state both the place of incorporation and the
         Case 1:20-cv-03582-MKV Document 30 Filed 08/24/20 Page 2 of 2




           principal place of business of any party that is a corporation, and the citizenship of all

           members, shareholders, partners, and/or trustees of any party that is a partnership,

           limited partnership, limited liability company, or trust;

       3. A statement of procedural posture, including

                 a. A brief description of any (i) motions that have been made and decided, (ii)

                    motions that any party seeks or intends to file, including the principal legal

                    and other grounds in support of and opposition to the motion, (iii) pending

                    motions and (iv) other applications that are expected to be made at the

                    conference;

                 b. A brief description of any discovery that has already taken place, and a brief

                    description of any discovery that the parties intend to take in the future; and

                 c. A statement describing the status of any settlement discussions and whether

                    the parties would like a settlement conference; and

       4. Any other information the parties believe may assist the Court in resolving the action.

       The Parties submissions will be in lieu of an Initial Pretrial Conference. To the extent the

Parties believe a conference would be beneficial, the joint letter should so request. Following

receipt of the documents, the Court will review the Parties’ proposal and enter a discovery

schedule for the case. Because Defendants’ pending motion to dismiss does not dispose of all

claims or Defendants in this action, discovery will proceed while the motion is under

consideration.



SO ORDERED.
                                                       _________________________________
Date: August 24, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge


                                                   2
